Citation Nr: 1039890	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

1.  Whether new and material evidence to reopen a claim for 
service connection for posttraumatic stress disorder (PTSD) has 
been received.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, which determined 
that new and material evidence had not been submitted to reopen 
the claim of service connection for PTSD.  

In March 2009, the Board denied the petition to reopen the claim.  
The Veteran appealed the March 2009 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2010, the Court granted the Joint Motion for Remand filed 
by representatives for both parties, vacating the Board's 
decision, and remanding the claim to the Board for further 
proceedings consistent with the Joint Motion.

The Veteran was provided a Board hearing before a Veterans Law 
Judge sitting at the RO in September 2008.  A transcript of the 
testimony offered at that hearing has been associated with the 
record.  In February 2010, the Veteran was informed that the 
Veterans Law Judge who conducted his Board hearing was no longer 
employed by the Board.  He was informed that he had the right to 
another Board hearing.  He was further informed that if he did 
not respond within 30 days, the Board would assume that he did 
not want another hearing.  As no response from the Veteran has 
been received with respect to the February 2010 letter, the Board 
will proceed with consideration of the claim at the present time.

In September 2010, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a waiver 
of initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2010).


FINDINGS OF FACT

1.  In a September 2002 decision, the Board last denied the 
Veteran's claim of entitlement to service connection for PTSD on 
the basis that the available evidence failed to show a valid 
diagnosis of PTSD that was due to or caused by military service.

2.  Evidence received since the September 2002 Board decision is 
not cumulative and relates to an unestablished fact; it raises a 
reasonable possibility of substantiating the claim.

3.  The record now demonstrates that the Veteran has PTSD that is 
etiologically related to in-service stressors supported by 
credible evidence.


CONCLUSIONS OF LAW

1.  The Board's September 2002 decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has been received since the Board's 
September 2002 denial, and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the petition to reopen the 
claim, as well as the underlying claim for service connection for 
PTSD, the Board finds that all notification and development 
actions needed to fairly adjudicate the claims have been 
accomplished.  

New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In September 2002 decision the Board determined that service 
connection was not warranted for PTSD.  It was noted, in essence, 
that the available evidence failed to demonstrate a valid 
diagnosis of PTSD due to or caused by military service.  The 
Veteran did not perfect an appeal of the decision, and it became 
final.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2010).

The evidence received since the September 2002 rating decision 
includes VA outpatient records from June 2003 to December 2009, 
additional statements from the Veteran, the transcript of the 
August 2010 Board hearing, and an August 2010 opinion from a 
private psychiatrist.  Significantly, the August 2010 opinion 
from the private psychologist considers all of the prior 
etiologic opinions of record and relates the Veteran's current 
PTSD to a verified stressor from his active duty.  This evidence 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim, as it relates the 
currently diagnosed PTSD to the Veteran's active service.  
Therefore, the claim for service connection for PTSD must be 
reopened and re-adjudicated on the merits.

Service Connection for PTSD

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If a 
condition noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court 
of Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a veteran 
was exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a claim 
for service connection for PTSD.  In Zarycki, it was noted that, 
under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable stressor 
during service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).

The determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much. Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  However, the Court has recently held that 
the Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of combat 
experience may also be accepted. See Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor. Doran, 6 Vet. App. at 288-89 (1994). The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor. Dizoglio, 9 
Vet. App. at 166 (1996). Further, an opinion by a mental health 
professional based on a post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor. Moreau 
v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Recent amendments to the regulations regarding verification of 
PTSD stressors apply only to claims involving hostile or 
terrorist activity and thus do not apply in the instant case.  75 
Fed Reg. 39843 (2009) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).  

If a claim of PTSD is based on an in-service personal assault, 
evidence from sources other than the veteran's service records 
may corroborate the veteran's account of the stressor incident. 
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 38 C.F.R. § 3.304(f)(5)(redesignated 
effective July 13, 2010).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. VA may 
submit any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred. Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

In this case, the Veteran contends that he is entitled to service 
connection for PTSD, which he claims arose out of his active duty 
service.  In particular, in connection with his present claim, 
the Veteran alleges that he developed PTSD as a result of two 
stressors in service.  He asserted that while on active duty, he 
was physically assaulted.  He also asserted that he was 
homosexually raped.

A line-of-duty determination associated with the Veteran's 
service treatment  records show that the Veteran in July 1968 
reported being struck in the face by an unknown assailant while 
walking along the street.  He was diagnosed as having a cerebral 
concussion.  Clinical records dated August 15, 1968, record that 
he was struck on the right cheek by a fist and complained of 
dizziness.  Swelling and tenderness were noted and the Veteran 
related to his examiners at that time that he had previously been 
in an automobile accident in June 1968, with similar complaints 
resulting.  Later that month, August 28, 1968, the Veteran 
presented to a service department treatment facility and admitted 
to being a passive participant of a homosexual act on August 26, 
1968.  The Veteran's examiner noted that the Veteran had had two 
concussions in the last 45 days and referred him to a service 
department hospital for further evaluation in order to evaluate 
his ability to be held responsible for his behavior.  A discharge 
summary related to this hospitalization noted that the Veteran 
was admitted to that facility on August 28, 1968, with a 
diagnosis of organic brain disease.  He was discharged from this 
hospital in October 1968 at which time the diagnosis was that of 
emotionally unstable reaction, as manifested by poor judgment 
under stress, fluctuating emotional attitudes, poorly controlled 
hostility and anxiety.  It was recommended that the Veteran be 
given an administrative discharge as unsuitable, using the noted 
diagnosis.  The report of a November 1968 separation examination 
noted normal clinical evaluations of all systems, including 
psychiatric.

Records associated with a disability determination of the Social 
Security Administration (SSA) referenced psychiatric treatment, 
though this evidence did not attribute the symptoms to the 
claimed in-service stressors.

An October 1992 letter referenced the Veteran's symptoms of 
anxiety and depression.  The diagnoses were dependent personality 
and PTSD.

The Veteran presented to a VA psychiatric examination in December 
1992 at which time he reported that he had experienced several 
problems during service, including "some kind of" brain injury.  
Following mental status examination, the examiner noted that the 
veteran presented with a long history of "what appear[ed]" to be 
some organic changes secondary to previous possible brain 
injuries and now with the onset of an affective disorder, a 
continuing problem in concentration and attention span.  The 
diagnoses included atypical affective disorder and organic 
personality disorder.

In a May 1993 letter from a psychologist continued to note 
psychiatric symptoms and treatment, though such were no 
attributed to service.

At his June 1995 hearing at the RO, the Veteran testified that he 
did not recall much about service.  He testified that he cleaned 
coffins prior to lowering them on ships and was locked up for 30 
days prior to discharge, although he does not know the reason.  
He further testified that he only remembered alarms and sirens 
going off, cleaning coffins and being locked in a psychiatric 
ward.

In a July 1993 statement, the Veteran reiterated his assertions 
that the stressful events were those in which he was mugged and 
then hospitalized "on a mental ward" prior to separation.  

In a November 1993 letter to VA, a psychologist noted that 
symptoms presented by the Veteran had become more clearly defined 
as the result of organic trauma.  The psychologist noted that the 
Veteran had been beaten in service and hospitalized for 
psychiatric observation prior to his discharge.  It was that 
psychologist's opinion that the Veteran was suffering from 
organic brain syndrome, related to head trauma suffered in 
service.

In a June 1995 letter, the Veteran's mother reported that, prior 
to service, the Veteran had been an easy-going person and that 
she had noticed a marked change in his personality since service.  

In a November 1995 chart notation, a VA psychologist who has 
evaluated the Veteran for complaints of difficulties with sexual 
performance noted that the Veteran had been distressed by 
symptoms "suggestive of" PTSD.  

During January 1996 and February 1996, the Veteran was afforded 
an extensive VA neuro-psychological examination.  The examiner 
noted that the history, as provided by the Veteran, was 
punctuated by his lapses of memory for details and may not be an 
inclusive and reliable account.  The Veteran recounted his 
experiences, specifically citing two concussions sustained while 
in service, and his extensive hospitalization prior to discharge.  

Following extensive testing and interviews with the Veteran, the 
examiner noted that the test results suggested evidence of 
diffuse cortical impairment.  While the Veteran had a history of 
closed head injury, the testing results did not indicate an 
active status (and the overall pattern was not considered typical 
of that usually produced in head trauma).  Further, given the 
Veteran's extensive history of polysubstance and alcohol abuse, 
the contributions of the latter could not be overlooked in terms 
of potential for diffuse brain damage.  The following diagnoses 
were noted: Polysubstance dependence, in remission, dysthymic 
disorder, personality disorder, not otherwise specified, with 
narcissistic, dependent and passive-aggressive traits.

The Veteran was afforded a VA psychiatric examination in 
September 1997 at which time he reported that he suffered PTSD as 
a result of muggings and a homosexual rape during service.  The 
Veteran also reported that, subsequent to service, he was 
involved in a motor vehicle accident and had suffered another 
"significant" head injury.  Following mental status examination, 
the diagnoses included rule out organic brain disorder and status 
post numerous head injuries.

In a May 1997 letter, the VA staff psychologist who had conducted 
the January 1996 testing noted that the Veteran suffered PTSD, 
related to his military service. The psychologist noted several 
incidents cited by the Veteran: "head traumas from at least two 
muggings and being homosexually raped by several of his follow 
shipmates."  In an April 1998 letter to the Veteran's 
representative, the psychologist who had conducted that 
examination, noted that it appeared that the Veteran did have 
symptoms associated with PTSD, centered around his "reported and 
documented assaults while in service."  The diagnosis was that of 
PTSD, chronic with delayed onset.

At his April 1998 hearing at the RO, the Veteran again testified 
as to the in-service incidents previously described.  Regarding 
the in-service rape, he noted that he only told a chaplain and 
medical corpsman about the experience.  

The Veteran was afforded a VA psychiatric examination in June 
1998.  
Following mental status examination, the examiner observed that 
Veteran did describe problems secondary to things that occurred 
while he was in service, but did not meet the DSM-IV criteria for 
PTSD.  He was noted to be goal-directed in his answers during the 
interview and was unable to give even general details on several 
occasions when asked to do so.  The examiner then addressed the 
discrepancy and diagnoses offered by VA examiners and agreed with 
those VA examination reports (December 1992 and September 1997), 
which found that the Veteran did not have PTSD.  Regarding the 
April 1998 letter from the VA psychologist who had conducted 
neuro-psychological testing and later offered the diagnosis of 
PTSD, this examiner commented that even that psychologist had 
agreed that the Veteran did not have PTSD, based on the earlier 
testing.  The current diagnoses were adjustment disorder, 
unspecified, depressive disorder, NOS, cannabis abuse in partial 
remission, and personality disorder, NOS.

Lay statements from the Veteran's mother and father were 
submitted to the Board in June 2002.  The Veteran's father 
reported that the Veteran had informed him that he had been 
sexually abused in the Navy.  He further related that the Veteran 
used drugs to help the pain he experiences as a result of his 
naval service.  The Veteran's mother stated that while the 
Veteran was in service he wrote and informed her that he was 
"forced to perform sex acts on 2 or 3 guys" and was beaten badly 
when he tried to fight back.  

A December 2002 psychology note contains a diagnosis of PTSD, in 
which the VA psychologist noted her concurrence with prior VA 
examiners who attributed this diagnosis to military sexual trauma 
and assault.  She recommended that the Veteran pursue counseling 
for military sexual trauma.  Also of record is a January 2003 VA 
treatment note, which contains a diagnosis of PTSD, chronic and 
delayed.  The note associated with this diagnosis shows that the 
Veteran reported a rape and mugging in service.  The social 
worker that authored this note stated that the Veteran "appears 
to have symptoms of [PTSD], related to military sexual trauma."  
Subsequent VA records note continued reports of military sexual 
trauma, as well as diagnoses of PTSD, depression and anxiety.  A 
July 2008 psychiatry note documents the Veteran's reports of in-
service mugging, rape and a car accident, as well as a history of 
PTSD, but does not specifically attribute this diagnosis to the 
stressors reported by the Veteran.  It was noted that a review of 
the military record showed the Veteran was hospitalized in July 
1968 for a cerebral accident following a car accident on the 
base.

At his September 2008 Board hearing, the Veteran again testified 
as to the in-service stressors.

In April 2010, the Veteran's aunt indicated that the Veteran had 
emotional problems since he was beaten up and assaulted in 1968.  
She stated that the Veteran was in the hospital for several 
weeks.  In July 2010, J.T., a friend of the Veteran, recalled 
taking the Veteran to a doctor after his discharge from active 
duty.  He related that the Veteran told him about being violently 
attacked, assaulted, and sexually abused.

In the report of an August 2010 private psychological 
examination, the examiner found extensive evidence that the 
Veteran developed significant psychiatric disease following 
physical and sexual assaults while he was on active duty, and he 
opined that the Veteran's prior consensual sexual act while on 
active duty was mitigated by his documented physical assaults.  
The examiner reviewed and commented on many specific instances 
from both the service treatment records as well as the post-
service medical and lay evidence.  In particular, he opined that 
either the documented July 1968 assault or the August 1968 
assault alone would be sufficient to trigger symptoms of PTSD, 
but multiple assaults could increase the incidence of developing 
PTSD.  He noted that it was more likely than not that the 
symptoms described within the August 1968 hospitalization record 
were consistent with an acute stress reaction secondary to the 
events leading up to his hospitalization, and thus consistent 
with the future development of PTSD.

The examiner in August 2010 described the various contradictory 
prior medical opinions of record and discussed each in turn.  
After an extensive discussion, he concluded that the Veteran met 
all of the DSM-IV criteria for PTSD, and the diagnosis was not in 
question.  He felt that the multiple prior diagnoses given to the 
Veteran were inconsistent with the evidence, and he stated that 
many of them were not even modern psychiatric diagnoses.  He 
opined that the Veteran experienced PTSD as a direct result of 
the assaults he received during his active service.  He 
emphasized that comorbid diagnoses of mood disorders, substance 
use disorders, and neurologic injury were comorbid clinical 
conditions and not competing conditions.  He concluded that the 
Veteran met all of the DSM-IV criteria for PTSD, polysubstance 
dependence in late sustained remission, and mood disorder 
secondary to multiple concussions.

In this case, the Veteran has not received any award or 
decoration indicative of his participation in combat, such as the 
Combat Action Ribbon or the Purple Heart Medal.  However, the 
service treatment records document that he had been assaulted in 
July and August 1968.  Thus, the Board finds that the stressor of 
physical assault has been verified.

With respect to whether there is a valid diagnosis of PTSD linked 
to this confirmed stressor, the Board notes the VA outpatient 
records numerous diagnoses of PTSD, attributed both to the 
verified stressor of the physical assault as well as to the 
unverified stressor of homosexual rape.  Ultimately, the Board 
finds the opinion of the August 2010 private psychiatrist 
persuasive that the Veteran has PTSD as a result of the confirmed 
stressor of physical assault.  Of all of the opinions of record, 
this examiner provided the most extensive review and discussion 
of the service and post-service treatment records.  He thoroughly 
discussed and accounted for the prior contradictory medical 
opinions of record.  Significantly, he provided extensive reasons 
and bases for his opinion that the Veteran meets the DSM-IV 
criteria for a diagnosis of PTSD as a result of his verified 
physical assaults during active duty.

In sum, the evidence of record contains medical evidence 
establishing a diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  Accordingly, 
the Board concludes that service connection for PTSD is 
warranted.




ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted, subject to governing criteria applicable to 
the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


